DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 1/5/2022, in which claims 5-9, 19, 22 and 61-67 were cancelled, and claims 1, 14, 47 and 57were amended.  Claims 1-4, 10-18, 20, 21, 23, 47 and 57 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and the species of human cell without traverse in the reply filed on 7/13/2021.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (targeting in vitro), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.
Claims 47 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.
Claims 1-4, 10-18, 20 and 21 are under consideration.

Specification


Response to Arguments - Claim Objections
The objections to claims 5, 9 and 61 are moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.
	The objection to claim 14 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 1/5/2022.

Response to Arguments - 35 USC § 112
The rejection of claims 61, 62, 66 and 67 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.
	The rejection of claims 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/5/2022.
The rejections of claims 9, 19 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.
The rejection of claims 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.

Response to Arguments - 35 USC § 102

The rejection of claims 61-63 under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al is moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.
The rejection of claims 61-63 and 65-67 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McManus is moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (US Patent Application Publication No. 2019/0022192 A1; see the entire reference) in view of McManus (WO 2016/040594 A1, cited in a prior action; see the entire reference).  This .
Regarding claims 1-4, 12, 13 and 20, Ruan et al teach a method of gene editing of deep intronic mutations in a human cell using a self-limiting CRISPR-Cas system, comprising (i) providing an expression vector encoding a pair of sgRNAs, (ii) providing an expression vector encoding a Cas9 protein, and (iii) expressing the sgRNAs and Cas9 protein in human cells with an LCA10 intronic mutation (e.g., paragraphs [0123] and [0130]-[0134]; Example 3; Fig. 6).  Ruan et al teach that the sgRNA forms a complex with the Cas9 protein to bind and cleave the genomic sequence containing the LCA10 intronic mutation to remove the mutation to alter expression of the mutant sequence, and to bind and cleave the sequence encoding the Cas9 protein (e.g., Example 3; Fig. 6).  Ruan et al teach the terms sgRNA or single guide RNA refer to the polynucleotide sequence comprising the guide sequence, the tracr sequence, and the tracr mate sequence, where the term guide sequence is also referred to as a spacer or protospacer (e.g., paragraph [0131]).  The sequence outside of the spacer sequence is also referred to as the scaffold (e.g., paragraphs [0319], [0335] and [0372]).
Regarding claim 10, Ruan et al teach the method where the Cas9 protein is an enzymatically active Cas9 protein  (e.g., Example 3).
Regarding claim 11, Ruan et al teach the method where the Cas9 protein is a fusion protein comprising one or more heterologous domains, such as a protein domain having one or more of the following activities: methylase activity, demethylase activity, transcription activation activity, transcription repression activity, transcription release factor activity, histone modification activity. RNA cleavage activity and nucleic acid binding activity (e.g., paragraph [0188]).

Claim 16 recites, “wherein the method can be used for cellular and molecular barcoding.”  Claim 17 recites, “wherein the method can be used to measure and record various cellular events that are coupled to production of the Cas9 protein or the guide RNA.”  Claim 18 depends from claim 17 and recites, “wherein the cellular events include cell divisions, lineage tracing and cellular signaling.”  Each of claims 16-18 recites an intended use of the method (i.e., “the method can be used to”).  The body of the claim describes a complete invention and the intended use does not provide any distinct definition of any of the claimed method’s limitations.  The method taught by Ruan et al can be used for cellular barcoding and to record various cellular events that are coupled to production of the Cas9 protein and guide RNA, such as cell division.
Regarding claim 21, Ruan et al teach the method where the promoter operably linked to the sequence encoding the Cas protein is an inducible promoter (e.g., paragraph [0221]-[0222]).
Ruan et al teach that sequence is cleaved to provide self-limiting expression of the CRISPR-Cas system (e.g., paragraph [0176]; Example 3).  Ruan et al teach that the CRISPR-Cas 
Ruan et al do not teach the method where the nucleic acid encoding the sgRNA includes a protospacer adjacent motif (PAM) adjacent to the spacer.  Ruan et al do not teach the method where the nucleic acid encoding the guide RNA sequence (first foreign nucleic acid) is integrated into the cell’s genomic DNA.
McManus teaches that pairing of 5’-gRNA sequence with cognate DNA triggers Cas9 to induce double-stranded cleavage of the DNA, where cleavage occurs proximal to a PAM motif (e.g., paragraph [0013]).  McManus teaches that converting the gRNA stem base to two G:C pairs results in a self-targeting/self-editing gRNA, which will destroy itself due to the presence of a PAM motif adjacent to the spacer sequence, and which is followed by a gRNA scaffold (e.g., paragraph [0013]; Fig. 1).  McManus teaches the stable introduction of a lentiviral construct expressing the self-editing guide RNA into the genomic DNA of human embryonic kidney (HEK) 293 cells (e.g., paragraphs [0026], [0027]).  McManus teaches the subsequent introduction of a lentiviral construct expressing Cas9 into the cells, such that the self-editing guide RNA and Cas9 protein are expressed in the cells, and the nucleic acid encoding the self-editing guide RNA is cleaved and repaired by the cell to generate barcodes (e.g., paragraph [0026]; Fig. 14).  McManus teaches that the generation of barcodes is advantageous in that it allows one to create a single cell lineage tracer (e.g., paragraphs [0076]-[0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of editing of Ruan et al to include the PAM sequence adjacent to the spacer sequence of the guide RNA in the specific configuration taught 
One would have been motivated to include the self-inactivating/self-editing guide RNA in order to receive the expected benefit of creating self-limitation to the system as suggested by Ruan et al, using the specific guide RNA structure known to have the function of self-limitation as taught by McManus.  Furthermore, one would have been motivated to integrate the nucleic acid encoding the sgRNA into the cells’ genomic DNA in order to provide for a genomic locus capable of being barcoded in order to use the barcodes for lineage tracing.

Response to Arguments - 35 USC § 103
The rejection of claims 9, 19 and 65-67 under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of McManus is moot in view of Applicant’s cancellation of the claims in the reply filed 1/5/2022.

The response asserts that Ruan’s system requires genomic targets to be included either before or after the Cas9 protein coding sequence.  The response asserts that this increases the complexity of the vector that includes the Cas9 protein coding sequence, and focuses on the preventing expression of Cas9.  The response asserts that such a design leads one away from an approach where the coding nucleic acid is cleaved.  
This argument is not found persuasive.  At paragraphs [0176] and [0177] Ruan states the following:
[0176] In some embodiments, a CRISPR-Cas system described herein may be self-limiting. For example, as described below, a CRISPR-Cas system may include one or more guide RNAs that hybridize to target sequence(s) within the system itself, e.g., sequence(s) whose cleavage affects the expression level of system components, such as a Cas protein. Without wishing to be bound to theory, it is thought that since the CRISPR-Cas system need not be persistently expressed in a host cell, engineering the system to be "self-limiting" (e.g., characterized by reduced persistence and/or expression) may be advantageous, e.g., for reducing off-target effects, reducing the potential for unwanted immune responses and/or safety problems, and so forth.

[0177] In a self-limiting CRISPR-Cas system, the CRISPR-Cas complex targets one or more sites in the vector used to express one or more components of the complex itself. Thus, upon expression of the guide RNA(s) and the Cas protein, the CRISPR-Cas system targets a locus of interest (e.g., the site of a mutation as described herein) as well as one or more target(s) in the Cas vector, eventually leading to cleavage of the Cas vector and reduction or elimination of Cas protein expression (after cleavage at the locus of interest). Example 3 infra demonstrates that such a self-limiting CRISPR-Cas system is characterized by decreased Cas persistence time while still allowing for effective cleavage at target sequence(s) of interest (e.g., excision of a deep intronic mutation).

Ruan et al teach the cleavage of vector sequence encoding one or more components of the complex, which includes Cas9 protein and sgRNA.  The disclosure of more than one alternative 
	The response asserts that Applicant’s approach is less complex and more elegant, because the gRNA coding sequence includes a PAM sequence to allow the guide RNA to bind to a target sequence and also target the nucleic acid encoding the guide RNA.  The response asserts that Ruan et al fail to teach this element.
	This argument is not found persuasive.  The rejection is based upon the combined teachings of Ruan et al and McManus et al.  McManus teaches that converting the gRNA stem base to two G:C pairs results in a self-targeting/self-editing gRNA, which will destroy itself due to the presence of a PAM motif adjacent to the spacer sequence, and which is followed by a gRNA scaffold (e.g., paragraph [0013]; Fig. 1).  Figure 1 is reproduced here:



    PNG
    media_image1.png
    349
    510
    media_image1.png
    Greyscale

See the arrow pointing to the gg sequence creating a PAM motif adjacent to the spacer of the gRNA.
The response asserts that the proposed modification of Ruan is redundant, and no motivation exists when a proposed modification results in no more than a redundant function already present in the primary reference.
This argument is not found persuasive.  Ruan et al teach alternative embodiments where one or more of the components of the CRISPR-Cas system are cleaved (e.g., paragraphs [0176]-[0177]).  Ruan et al suggest the cleavage of a sequence encoding the sgRNA, and McManus et al teach how to accomplish cleavage of the sequence encoding the sgRNA component.  Thus, the function is not redundant.  They are alternatives.
The response asserts that the Examiner has not provided any evidence that a system that self-targets to prevent expression of both the Cas9 and the gRNA would function to cleave the genomic target.

The response asserts that McManus is unrelated to genome editing and instead teaches barcoding (paragraph [0068]).  The response asserts that McManus teaches that self-targeting gRNA is an unwanted activity if the goal is genome editing and the presence of PAM motifs in gRNA would be avoided in natural prokaryotic CRISPR settings as self-destruction would cause loss of CRISPR function and genome instability (paragraph [0094]).  Thus, the response asserts that McManus teaches away from the claimed invention.
These arguments are not found persuasive.  The barcodes are present in the cell’s genome and are edited (e.g., Example 2).  Thus, the teachings of McManus et al relate to genome editing.  Furthermore, neither the CRISPR setting of Ruan et al or McManus et al is a natural prokaryotic CRISPR setting.  Both Ruan et al and McManus et al teach genome editing in 
Thus, the rejection is maintained.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of McManus, and further in view of Zuris et al is moot in view of Applicant’s cancellation of the claim in the reply filed 1/5/2022.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699